PER CURIAM.
Appellant attacks the orders revoking his probation in three cases. The revocations were based on a substantial ground for which there is adequate support in the record. However, the orders also specify appellant’s failure to live and remain at liberty without violating any law as an additional ground for revocation. This was improper because there was no evidence presented from which the court could find that appellant had violated any law. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).
Accordingly, we strike the latter ground from the three orders of revocation. In all other respects, the orders of revocation, together with the judgments and sentences, are affirmed.
GRIMES, C. J., OTT, J., and STRICKLAND, J. TIM, Associate Judge, concur.